DETAILED ACTION
The response filed 7/15/22 is entered. Claims 1 and 6 are amended. Claim 20 is cancelled. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 7/15/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 14, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, US-20160325683 in view of Sato, US-20120001956.
In regards to claim 1, Hayashi discloses a three-dimensional display device (Par. 0002 HUD for a vehicle; Par. 0034 providing a stereoscopic image to the user; Par. 0062 stereoscopic displays are 3d), comprising: a display panel (Fig. 1, 220 display device) including subpixels configured to display a parallax image including a first image and a second image having parallax between the images (Fig. 2, 221 left eye pixels and 222 right eye pixels; Par. 0033-0034 providing images for a left and right eye which are combined into a stereoscopic image as viewed by the user); a shutter panel (Fig. 1, 230 parallax barrier) configured to define a traveling direction of image light representing the parallax image from the display panel (Par. 0033 sending light beams from the display to left and right eye); and a controller configured to change the subpixels to display the first image and the second image based on positions of the areas in the light transmissive state (Par. 0044-0045 outputting a left and right eye image time sequentially with a liquid crystal parallax barrier changes the parallax barrier sections for each eye image from a light transmitting to a light attenuating state). 
Hayashi does not disclose expressly a controller configured to change, in a certain time cycle, areas on the shutter panel in a light transmissive state to transmit the image light with at least a certain transmittance and areas on the shutter panel in a light attenuating state to transmit the image light with a transmittance lower than the transmittance in the light transmissive state, and to change the subpixels to display the first image and the second image based on positions of the areas in the light transmissive state, wherein the areas in the light transmissive state are first areas, the areas in the light attenuating state are second areas, the controller is configured to change, in the certain time cycle, the first areas and the second areas such that the first areas are smaller than the second areas and the first areas move with respect to the display panel for each certain time cycle, and the controller is configured to change, in the certain time cycle, the subpixels of the display panel such that the parallax image moves with movement of the first areas and the second areas.
Sato discloses a liquid crystal barrier (Fig. 1, 10 liquid crystal barrier; Par. 0006  parallax-barrier-type of display device), comprising a controller configured to change, in a certain time cycle, areas on the shutter panel in a light transmissive state to transmit the image light with at least a certain transmittance and areas on the shutter panel in a light attenuating state to transmit the image light with a transmittance lower than the transmittance in the light transmissive state (Fig. 10, 10 liquid crystal barrier transmitting light through open and closing section 12a and attenuating light through open and closing sections 12b and 11 when image SA is displayed and transmitting light through open and closing section 12b and attenuating light through open and closing sections 12a and 11 when image SB is displayed), and to change the subpixels to display the first image and the second image based on positions of the areas in the light transmissive state (Fig. 10, 10 liquid crystal barrier transmitting light through open and closing section 12a and attenuating light through open and closing sections 12b and 11 when image SA is displayed and transmitting light through open and closing section 12b and attenuating light through open and closing sections 12a and 11 when image SB is displayed, which is changing the subpixels to display the first image SA and the second image SB based on positions of the areas in the light transmissive state based on the open and closing sections 12a and 12b; Par. 0088-0092 changing the open and closing sections 12 and 12b based on the image SA or SB being displayed), wherein the areas in the light transmissive state are first areas, the areas in the light attenuating state are second areas, the controller is configured to change, in the certain time cycle (Fig. 10, 10 liquid crystal barrier transmitting light through open and closing section 12a and attenuating light through open and closing sections 12b and 11 when image SA is displayed and transmitting light through open and closing section 12b and attenuating light through open and closing sections 12a and 11 when image SB is displayed, which is changing the subpixels to display the first image SA and the second image SB based on positions of the areas in the light transmissive state based on the open and closing sections 12a and 12b; Par. 0088-0092 changing the open and closing sections 12 and 12b based on the image SA or SB being displayed), the first areas and the second areas such that the first areas are smaller than the second areas (Fig. 10, light transmitting portion of the liquid crystal barrier are smaller than the light attenuating sections) and the first areas move with respect to the display panel for each certain time cycle, and the controller is configured to change, in the certain time cycle, the subpixels of the display panel such that the parallax image moves with movement of the first areas and the second areas (Fig. 10, 10 liquid crystal barrier transmitting light through open and closing section 12a and attenuating light through open and closing sections 12b and 11 when image SA is displayed and transmitting light through open and closing section 12b and attenuating light through open and closing sections 12a and 11 when image SB is displayed, which is changing the subpixels to display the first image SA and the second image SB based on positions of the areas in the light transmissive state based on the open and closing sections 12a and 12b; Par. 0088-0092 changing the open and closing sections 12 and 12b based on the image SA or SB being displayed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the parallax barrier of Hayashi can be replaced with the parallax barrier and controller of Sato. The motivation for doing so would have been for enabling a higher resolution (Sato Par. 0091).
Therefore, it would have been obvious to combine Sato with Hayashi to obtain the invention of claim 1.
In regards to claim 2, Hayashi and Sato, as combined above, disclose the controller is configured to change at least selected ones of the areas in the light transmissive state to the light attenuating state, and change selected ones of the areas in the light attenuating state with the same total size as the at least selected ones of the areas in the light transmissive state to the light transmissive state (Sato Fig. 10, opening and closing portions 12a and 12b have a same total size and alternate from light attenuating to light transmitting). 
In regards to claim 3, Hayashi and Sato, as combined above, disclose the controller is configured to change all the areas in the light transmissive state to the light attenuating state, and change selected ones of the areas in the light attenuating state with the same total size as the areas in the light transmissive state to the light transmissive state (Sato Fig. 10, opening and closing portions 12a and 12b have a same total size and alternate from light attenuating to light transmitting). 
In regards to claim 5, Hayashi and Sato, as combined above, disclose the controller is configured to control the shutter panel to cause a difference in a duration for which each of the areas on the display panel is in the light transmissive state to fall within a certain range (Hayashi Par. 0044-0045 outputting a left and right eye image time sequentially, i.e. a duration with a certain range, with a liquid crystal parallax barrier changes the parallax barrier sections for each eye image from a light transmitting to a light attenuating state; Sato Fig. 10, 10 liquid crystal barrier transmitting light through open and closing section 12a and attenuating light through open and closing sections 12b and 11 when image SA is displayed and transmitting light through open and closing section 12b and attenuating light through open and closing sections 12a and 11 when image SB is displayed, which is changing the subpixels to display the first image SA and the second image SB based on positions of the areas in the light transmissive state based on the open and closing sections 12a and 12b; Sato Par. 0088-0092 changing the open and closing sections 12 and 12b based on the image SA or SB being displayed). 
In regards to claim 9, Hayashi and Sato, as combined above, disclose the shutter panel includes a liquid crystal shutter (Hayashi Par. 0045 parallax barrier can be a liquid crystal lens; Sato Fig. 1, 10 liquid crystal barrier). 
In regards to claim 10, Hayashi and Sato, as combined above, disclose a three-dimensional display system, comprising: a position detection device configured to detect a position of an eye of a user (Hayashi Fig. 1, 300 imaging system; Hayashi Par. 0025 detecting eye gaze); and a three-dimensional display device according to claim 1 (Hayashi Par. 0002 HUD for a vehicle; Hayashi Par. 0034 providing a stereoscopic image to the user; Hayashi Par. 0062 stereoscopic displays are 3d). 
In regards to claim 11, Hayashi and Sato, as combined above, disclose the position detection device further includes a sensor, and wherein the position detection device is configured to detect the position of a user's head with the sensor and the position of the eye of the user based on the position of the user's head (Hayashi Fig. 1, 300 imaging system; Hayashi Par. 0025 detecting eye gaze). 
In regards to claim 14, Hayashi and Sato, as combined above, disclose a head-up display system, comprising: a three-dimensional display device according to claim 1 (Hayashi Par. 0002 HUD for a vehicle; Hayashi Par. 0034 providing a stereoscopic image to the user; Hayashi Par. 0062 stereoscopic displays are 3d) and an optical member and/or a projection reception member including a projection screen (Hayashi Fig. 1, 400 wind shield; Hayashi Par. 0022 reflecting the image at the wind shield). 
In regards to claim 15, Hayashi and Sato, as combined above, disclose movable object, comprising: a three-dimensional display device according to claim 1 (Hayashi Par. 0002 HUD for a vehicle; Hayashi Par. 0034 providing a stereoscopic image to the user; Hayashi Par. 0062 stereoscopic displays are 3d). 
In regards to claim 17, Hayashi and Sato, as combined above, disclose head-up display system, comprising: a three-dimensional display system according to claim 10 (Hayashi Par. 0002 HUD for a vehicle; Hayashi Par. 0034 providing a stereoscopic image to the user; Hayashi Par. 0062 stereoscopic displays are 3d), and an optical member and/or a projection reception member including a projection screen (Hayashi Fig. 1, 400 wind shield; Hayashi Par. 0022 reflecting the image at the wind shield). 
In regards to claim 18, Hayashi and Sato, as combined above, disclose a movable object, comprising: a three-dimensional display system according to claim 10 (Hayashi Par. 0002 HUD for a vehicle; Hayashi Par. 0034 providing a stereoscopic image to the user; Hayashi Par. 0062 stereoscopic displays are 3d). 
In regards to claim 19, Hayashi and Sato, as combined above, disclose a movable object, comprising: a head-up display system according to claim 14 (Hayashi Par. 0002 HUD for a vehicle; Hayashi Par. 0034 providing a stereoscopic image to the user; Hayashi Par. 0062 stereoscopic displays are 3d).
In regards to claim 20, Hayashi and Sato, as combined above, disclose the controller is further configured to: change at least selected ones of the areas in the light transmissive state, each having a size smaller than a total size of each of the areas in the light attenuating state, to the light attenuating state, and change selected ones of the areas in the light attenuating state with the same total size as the at least selected ones of the areas in the light transmissive state to the light transmissive state (Sato Fig. 10, opening and closing portions 12a and 12b have a same total size and alternate from light attenuating to light transmitting and the total size of open and closing portions in the light transmitting state is smaller than the total size of open and closing portions 11 and 12a or 12b in the light attenuating state).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, US-20160325683, and Sato, US-20120001956, as combined above in regards to claim 1, in further view of Kim, US-20120242723.
In regards to claim 4, Hayashi and Sato do not disclose expressly the controller is configured to cause selected subpixels emitting image light through the light transmissive areas to display a black image while causing selected areas on the shutter panel to switch between the light attenuating state and the light transmissive state, wherein optionally the black image is a black image with a certain luminance level, wherein further optionally the certain luminance level is a luminance level with a lowest gradation displayable by the subpixels, or a value corresponding to the luminance level with a gradation equivalent to the lowest gradation. 
Kim discloses a stereoscopic display (Par. 0002, 0005) wherein the controller is configured to cause selected subpixels emitting image light through the light transmissive areas to display a black image while causing selected areas on the shutter panel to switch between the light attenuating state and the light transmissive state, wherein optionally the black image is a black image with a certain luminance level, wherein further optionally the certain luminance level is a luminance level with a lowest gradation displayable by the subpixels, or a value corresponding to the luminance level with a gradation equivalent to the lowest gradation (Par. 0013).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display and parallax barrier of Hayashi and Sato can be driven in the manner of Kim. The motivation for doing so would have been to suppress crosstalk based on a viewer’s position (Kim Par. 0011).
Therefore, it would have been obvious to combine Kim with Hayashi and Sato to obtain the invention of claim 4.
Claims 6-8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, US-20160325683, and Sato, US-20120001956, as combined above in regards to claim 1, in further view of Kim, US-20130257840.
In regards to claim 6, Hayashi discloses a three-dimensional display device (Par. 0002 HUD for a vehicle; Par. 0034 providing a stereoscopic image to the user; Par. 0062 stereoscopic displays are 3d), comprising: a display panel (Fig. 1, 220 display device) including subpixels configured to display a parallax image including a first image and a second image having parallax between the images (Fig. 2, 221 left eye pixels and 222 right eye pixels; Par. 0033-0034 providing images for a left and right eye which are combined into a stereoscopic image as viewed by the user); a shutter panel (Fig. 1, 230 parallax barrier) configured to define a traveling direction of image light representing the parallax image from the display panel (Par. 0033 sending light beams from the display to left and right eye); and a controller configured to change the subpixels to display the first image and the second image based on positions of the areas in the light transmissive state (Par. 0044-0045 outputting a left and right eye image time sequentially with a liquid crystal parallax barrier changes the parallax barrier sections for each eye image from a light transmitting to a light attenuating state). 
Hayashi and Sato do not disclose expressly a controller configured to change, in a certain time cycle, areas on the shutter panel in a light transmissive state to transmit the image light with at least a certain transmittance and areas on the shutter panel in a light attenuating state to transmit the image light with a transmittance lower than the transmittance in the light transmissive state, and to change the subpixels to display the first image and the second image based on positions of the areas in the light transmissive state, wherein the controller is configured to change the certain time cycle such that the areas on the shutter panel are changed at a different rate based on first information associated with performance degradation or a failure factor for the display panel and/or date and time information. 
Sato discloses a liquid crystal barrier (Fig. 1, 10 liquid crystal barrier; Par. 0006  parallax-barrier-type of display device), comprising a controller configured to change, in a certain time cycle, areas on the shutter panel in a light transmissive state to transmit the image light with at least a certain transmittance and areas on the shutter panel in a light attenuating state to transmit the image light with a transmittance lower than the transmittance in the light transmissive state (Fig. 10, 10 liquid crystal barrier transmitting light through open and closing section 12a and attenuating light through open and closing sections 12b and 11 when image SA is displayed and transmitting light through open and closing section 12b and attenuating light through open and closing sections 12a and 11 when image SB is displayed), and to change the subpixels to display the first image and the second image based on positions of the areas in the light transmissive state (Fig. 10, 10 liquid crystal barrier transmitting light through open and closing section 12a and attenuating light through open and closing sections 12b and 11 when image SA is displayed and transmitting light through open and closing section 12b and attenuating light through open and closing sections 12a and 11 when image SB is displayed, which is changing the subpixels to display the first image SA and the second image SB based on positions of the areas in the light transmissive state based on the open and closing sections 12a and 12b; Par. 0088-0092 changing the open and closing sections 12 and 12b based on the image SA or SB being displayed), wherein the areas on the shutter panel are changed at a different rate ((Fig. 10, 10 liquid crystal barrier transmitting light through open and closing section 12a and attenuating light through open and closing sections 12b and 11 when image SA is displayed and transmitting light through open and closing section 12b and attenuating light through open and closing sections 12a and 11 when image SB is displayed, which is changing the subpixels to display the first image SA and the second image SB based on positions of the areas in the light transmissive state based on the open and closing sections 12a and 12b; Par. 0088-0092 changing the open and closing sections 12 and 12b based on the image SA or SB being displayed; the opening and closings of 12a and 12b both have their own distinct rate).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the parallax barrier of Hayashi can be replaced with the parallax barrier and controller of Sato. The motivation for doing so would have been for enabling a higher resolution (Sato Par. 0091).
Hayashi and Sato do not disclose expressly the controller is configured to change the certain time cycle based on first information associated with performance degradation or a failure factor for the display panel and/or date and time information. 
Kim discloses a stereoscopic image display device with a parallax barrier (Par. 0003), wherein the controller is configured to change the certain time cycle based on first information associated with performance degradation or a failure factor for the display panel and/or date and time information (Par. 0018, 0046, 0049 operating a the dual liquid crystal barrier in both a time division and space division manner depending on a temperature to prevent degradation, wherein when the parallax barrier operates in the space division manner the time cycle of the time division manner is off, which changes the).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the parallax barrier of Hayashi and Sato can be a dual parallax barrier of Kim. The motivation for doing so would have been to prevent degradation (Kim Par. 0046).
Therefore, it would have been obvious to combine Sato and Kim with Hayashi and to obtain the invention of claim 6.
In regards to claim 7, Hayashi and Sato do not disclose expressly the controller is configured to determine a size of the at least selected ones of the areas to be changed from the light transmissive state to the light attenuating state based on information associated with performance degradation or a failure factor for the display panel and/or date and time information. 
Kim discloses a stereoscopic image display device with a parallax barrier (Par. 0003), wherein the controller is configured to determine a size of the at least selected ones of the areas to be changed from the light transmissive state to the light attenuating state based on first information associated with performance degradation or a failure factor for the display panel and/or date and time information (Par. 0018, 0046, 0049 operating a the dual liquid crystal barrier in both a time division and space division manner depending on a temperature to prevent degradation, wherein when the parallax barrier operates in the time division manner the size of the areas of the space division manner is off, i.e. changed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the parallax barrier of Hayashi and Sato can be a dual parallax barrier of Kim. The motivation for doing so would have been to prevent degradation (Kim Par. 0046).
Therefore, it would have been obvious to combine Kim with Hayashi and Sato to obtain the invention of claim 7.
In regards to claim 8, Hayashi, Sato, and Kim, as combined above, disclose the first information includes one or more of a temperature, a movement direction, at least one of a latitude and a longitude of the display panel, an air temperature, an illuminance around the display panel, and weather, and/or the date and time information includes a date and time (Kim Par. 0018, 0046, 0049 operating a the dual liquid crystal barrier in both a time division and space division manner depending on a temperature to prevent degradation). 
In regards to claim 12, Hayashi and Sato do not disclose expressly an information detection device configured to detect information, the information detection device including one or more components selected from a device temperature sensor, an outside air temperature sensor, an illuminance sensor, a weather information detector, a position detector, and a direction sensor, wherein optionally the device temperature sensor being configured to detect the temperature of the display panel, the device temperature sensor being configured to output the detected temperature to the three-dimensional display device and the controller being configured to determine the certain time cycle based on the detected temperature, and/or the outside air temperature sensor being configured to detect the air temperature around the display panel, the outside air temperature sensor being configured to output the detected air temperature to the three-dimensional display device and the controller being configured to determine the certain time cycle based on the detected air temperature, and/or the illuminance sensor being configured to detect an illuminance around the display panel, the illuminance sensor being configured to output the detected illuminance to the three-dimensional display device and the controller being configured to determine the certain time cycle based on the detected illuminance, and/or the weather information detector being configured to detect weather information by receiving the information with/from an external device through a communication network, the weather information indicating the weather conditions or the weather at a location of the display panel, the weather information detector being configured to output the detected weather information to the three-dimensional display device and the controller being configured to determine the certain time cycle based on the detected weather information, and/or the position detector being configured to detect the position of the three- dimensional display device, and then output the detected position to the three-dimensional display device and the controller being configured to determine the certain time cycle based on the detected position, and/or the direction sensor being configured to detect the direction in which the display panel moves, the direction sensor being configured to output the detected direction to the three-dimensional display device and the controller being configured to determine the certain time cycle based on the detected direction.. 
Kim discloses a stereoscopic image display device with a parallax barrier (Par. 0003), an information detection device, the information detection device including one or more components selected from a device temperature sensor, wherein optionally the device temperature sensor being configured to detect the temperature of the display panel, the device temperature sensor being configured to output the detected temperature to the three-dimensional display device and the controller being configured to determine the certain time cycle based on the detected temperature (Par. 0018, 0046, 0049 operating a the dual liquid crystal barrier in both a time division and space division manner depending on a temperature to prevent degradation, wherein when the parallax barrier operates in the space division manner the time cycle of the time division manner is off).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the parallax barrier of Hayashi and Sato can be a dual parallax barrier of Kim. The motivation for doing so would have been to prevent degradation (Kim Par. 0046).
Therefore, it would have been obvious to combine Kim with Hayashi and Sato to obtain the invention of claim 12.
In regards to claim 13, Hayashi, Sato, and Kim, as combined above, disclose the three-dimensional display device further includes an obtaining unit  configured to obtain the information detected by the information detection device, and wherein the controller is configured to shorten the certain time cycle as the device temperature received by the obtaining unit from the device temperature sensor is higher (Kim Par. 0018, 0046, 0049 operating a the dual liquid crystal barrier in both a time division and space division manner depending on a temperature to prevent degradation, wherein when the parallax barrier operates in the space division manner the time cycle of the time division manner is off) and/or the controller is configured to shorten the certain time cycle as the air temperature received by the obtaining unit is higher (no other information detection device is utilized) and/or the controller is configured to shorten the certain time cycle as the illuminance received by the obtaining unit from the illuminance sensor is higher (no other information detection device is utilized) and/or the controller is configured to shorten the certain time cycle when the weather information received by the obtaining unit from the weather information detector is sunny weather than when the received weather is cloudy weather or rainy weather (no other information detection device is utilized) and/or the controller is configured to shorten the certain time cycle as a latitude indicating the position of the three-dimensional display device received by the obtaining unit from the position detector is lower (no other information detection device is utilized) and/or, when a longitude indicating a position is received by the obtaining unit from the position detector, the controller is configured to determine the certain time cycle based on the longitude and a season corresponding to a current date (no other information detection device is utilized) and/or the controller is configured to shorten the certain time cycle when a season associated with the position of three-dimensional display device is determined to be summer based on the longitude and the date than when the season is other than summer (no other information detection device is utilized) and/or the controller is configured to shorten the certain time cycle when the movement direction of the three-dimensional display device received by the obtaining unit from the direction sensor includes a greater component in the south direction (no other information detection device is utilized). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, US-20160325683, and Sato, US-20120001956, as combined above in regards to claim 1, in further view of Hue, US-20180242413.
In regards to claim 16, Hayashi and Sato do not disclose expressly an electric control unit, ECU, wherein the controller is configured to determine the certain time cycle based on a range of illuminance levels based on lighting information for headlights obtained by the obtaining unit from the ECU. 
Hue discloses a vehicle with headlights (Par. 0005) wherein a user wears shuttered spectacles that are pulsed at the same frequency as headlights (Par. 0005, 0061).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the parallax barrier of Hayashi and Sato can be pulsed at the same frequency as headlights as Hue discloses. The motivation for doing so would have been to reduce the perception of luminous intensity from the headlights (Hue Par. 0061).
Therefore, it would have been obvious to combine Hue with Hayashi and Sato to obtain the invention of claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	10/5/22

/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622